DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.
 
Election/Restrictions
Applicant's election with traverse of a composition consisting of:
>40% to <60% of R-125 + R-134a;
>20% to <40% of R-32; and
20-37% of 1234yf + 1234ze
in the reply filed on January 27, 2022 is acknowledged.  The traversal is on the ground(s) that the claims possess unity of invention and search and examination of all embodiments would not constitute an excessive burden.  This is not found persuasive because the claims, lacking an inventive step, lack unity of invention for the reasons given below; and the claims are drawn to any and all of nine compositions. The burden 
While no claims were withdrawn from consideration as being drawn to non-elected embodiments, search and examination was not extended beyond the elected composition, as it was found not to be allowable.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Minor et al., US 2015/0152305 A1 in view of EP 2,243,817. The Minor reference discloses compositions for use in refrigeration systems, wherein the composition comprises tetrafluoropropenes, R-32, R-125 and tetrafluoroethane [0002]. In one embodiment, the compositions include 1234yf, 134a, R-32, R-125 and 1234ze [0048]. A composition suitable for use as a replacement for R-404A or R-507A consists essentially of 3-21% of 1234yf, 22-26% of 134a, 25-29% of R-125, 21-25% of R-32; and about 5-23% of 1234ze-E [0050]. Note the composition in Table 1, which consists of 5% of 1234yf, 23% of R-32, 27% of R-125, 24% of 134a and 21% of 1234ze. This composition meets the limitations of applicant’s elected composition. Note also the compositions in Table 2. Lubricants, including polyvinyl ethers and polyol esters may be .
The EP reference teaches lubricant compositions for compositions containing a fluorinated compound according to Formula (A) in the abstract mixed with at least one saturated, fluoride-containing compound (abstract). Suitable compounds of Formula (A) include 1234yf (p.4, line 56). Suitable saturated, fluorine-containing compounds include R-32 (p. 5, lines 2-3). The reference also teaches at p. 6, paragraph [0020] that polyvinyl ether is a suitable lubricant. At [0021], the reference further teaches that when polyvinyl ether is used as the principal lubricant, it should have a hydroxy value of less than 15 mg KOH or less, preferably less than 10 mg KOH, to suppress sludge formation. It would have been obvious at the time of filing to make and use compositions as presently recited, because Minor discloses that refrigerant compositions consisting of R-32, R-125, R-134a, 1234ze and 1234yf in the elected percentage may be used in refrigeration in combination with a polyvinyl ether lubricant; the EP reference teaches that when polyvinyl ether lubricants are used in refrigerant compositions which may comprise R-32 and 1234yf, it is desirable to use a polyvinyl ether with a hydroxy value of less than 15 mg KOH/g or 10 mg KOH/g to prevent sludging during use.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Minor et al., US 2015/0152305 A1 in view of Yamashita et al., US 2017/0097176 A1. The disclosure of the Minor reference is summarized above. Volume resistivity is not disclosed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOHN R HARDEE/Primary Examiner
Art Unit 1761